UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-29235 TEJAS INCORPORATED (Exact Name of Registrant as Specified in its Charter) DELAWARE 13-3577716 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 8226 Bee Caves Road, Austin, Texas 78746 (Address of Principal Executive Offices)(Zip Code) (512) 306-8222 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark ü whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark ü whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filerx Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of July 31, 2007, the Registrant had the following number of shares of common stock, $0.001 par value per share, outstanding:4,825,613. PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements TEJAS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Financial Condition (Unaudited) June 30, December 31, 2007 2006 Assets (Unaudited) Cash and cash equivalents $ 1,624,905 2,429,026 Receivable from clearing organization 394,489 116,259 Receivables from employees 102,568 197,425 Federal income taxes receivable 1,750,015 1,750,015 Securities owned, at fair value 14,261,304 19,708,338 Property and equipment, net 6,762,770 6,749,668 Goodwill 138,215 138,215 Deferred tax asset, net 479,290 - Prepaid expenses and other assets 994,625 661,542 Total assets $ 26,508,181 31,750,488 Liabilities and Stockholders' Equity Accounts payable, accrued expenses and other liabilities $ 2,914,630 2,388,903 Securities sold, not yet purchased 16,500 3,110,165 Payable to clearing organization 1,995,314 2,616,279 Deferred tax liability, net - 209,495 Notes payable 3,778,972 3,822,612 Total liabilities 8,705,416 12,147,454 Commitments and contingencies Stockholders' equity: Preferred stock, $0.001 par value, 100,000 shares authorized; Series A convertible preferred stock, 1,000 shares issued and outstanding at June 30, 2007 and December 31, 2006. 1 1 Common stock, $0.001 par value 30,000,000 shares authorized; 8,178,508 shares issued and 4,825,613 outstanding at June 30, 2007 and December 31, 2006. 8,179 8,179 Additional paid in capital 69,845,700 69,839,835 Retained deficit (41,352,517 ) (39,546,383 ) Treasury stock, at cost, 3,352,895 shares (10,698,598 ) (10,698,598 ) Total stockholders' equity 17,802,765 19,603,034 Total liabilities and stockholders' equity $ 26,508,181 31,750,488 See accompanying notes to consolidated financial statements. 2 TEJAS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenue: Commissions from agency transactions $ 754,269 1,507,519 1,700,664 2,637,774 Commissions from principal transactions 4,266,776 2,182,732 6,236,472 5,140,717 Underwriting and investment banking income 570,173 42,124 3,228,497 1,185,694 Net dealer inventory and investment income (loss), net of trading interest expense of $44,576, $106,592, $149,119 and $239,970, for the three and six months ended June 30, 2007 and 2006, respectively (933,912 ) (3,339,525 ) 54,733 3,040,038 Other income 59,196 287,497 125,007 486,018 Total revenue 4,716,502 680,347 11,345,373 12,490,241 Expenses: Commissions, employee compensation and benefits 4,440,845 3,492,207 9,382,761 8,596,892 Clearing and floor brokerage 172,346 311,535 362,926 534,418 Communications and occupancy 374,471 395,844 926,350 820,392 Professional fees 786,400 549,547 996,302 1,092,053 Interest 63,484 63,735 127,661 128,157 Other 1,057,016 875,410 1,914,875 1,623,484 Total expenses 6,894,562 5,688,278 13,710,875 12,795,396 Loss before income tax benefit from continued operations $ (2,178,060 ) (5,007,931 ) (2,365,502 ) (305,155 ) Income tax benefit from continued operations (589,990 ) (2,062,066 ) (609,367 ) (243,445 ) Net loss from continued operations $ (1,588,070 ) (2,945,865 ) (1,756,135 ) (61,710 ) Loss before income tax benefit from discontinued operations (including loss from goodwill impairment of $22,050,056 included in the six months ended June 30, 2006) $ - (448,384 ) - (23,309,368 ) Income tax benefit from discontinued operations - (149,220 ) - (466,000 ) Net loss from discontinued operations available to common stockholders $ - (299,164 ) - (22,843,368 ) Total net loss $ (1,588,070 ) (3,245,029 ) (1,756,135 ) (22,905,078 ) Less: Dividends on Series A convertible preferred stock (25,000 ) (25,000 ) (50,000 ) (50,000 ) Net loss from continued operations available to common stockholders $ (1,613,070 ) (2,970,865 ) (1,806,135 ) (111,710 ) Total net loss available to common stockholders $ (1,613,070 ) (3,270,029 ) (1,806,135 ) (22,955,078 ) Loss from continued operations per share of common stock: Basic $ (0.33 ) (0.37 ) (0.37 ) (0.01 ) Diluted $ (0.33 ) (0.37 ) (0.37 ) (0.01 ) Loss from discontinued operations per share of common stock: Basic $ - (0.04 ) - (2.89 ) Diluted $ - (0.04 ) - (2.89 ) Total loss per share of common stock: Basic $ (0.33 ) (0.41 ) (0.37 ) (2.90 ) Diluted $ (0.33 ) (0.41 ) (0.37 ) (2.90 ) Weighted average common shares outstanding: Basic 4,825,613 7,971,569 4,825,613 7,916,039 Diluted 4,825,613 7,971,569 4,825,613 7,916,039 See accompanying notes to consolidated financial statements. 3 TEJAS INCORPORATED AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (1,756,135 ) (22,905,078 ) Adjustments to reconcile net loss to net cash used in operating activities: Deferred tax benefit, net (688,785 ) (490,069 ) Depreciation and amortization expense 156,184 551,404 Deferred compensation expense 5,865 207,847 Goodwill impairment - 22,050,056 Changes in operating assets and liabilities: Receivable from clearing organization (278,230 ) (705,231 ) Receivables from employees 94,857 (9,466 ) Federal income tax receivable/payable, net - (216,586 ) Securities owned 5,447,034 (6,516,337 ) Prepaid expenses and other assets (333,083 ) (667,710 ) Accounts payable, accrued expenses and other liabilities 485,011 331,222 Payable to clearing organization (620,965 ) 4,032,217 Securities sold, not yet purchased (3,093,665 ) 3,503,755 Net cash used in operating activities (581,912 ) (833,976 ) Cash flows from investing activities: Purchase of property and equipment, net of dispositions (169,285 ) (116,777 ) Net cash used in investing activities (169,285 ) (116,777 ) Cash flows from financing activities: Proceeds from capital lease, net of repayments 40,716 (15,083 ) Payment of accrued dividend on preferred stock (50,000 ) (50,000 ) Payments of notes payable (43,640 ) (40,903 ) Payments for purchase of treasury stock - (192,278 ) Proceeds from issuance of common stock - 297,500 Net cash used in financing activities (52,924 ) (764 ) Net change in cash and cash equivalents (804,121 ) (951,517 ) Cash and cash equivalents at beginning of period (includes $77,094 of cash related to subsidiary to be disposed for 2006) 2,429,026 1,644,176 Cash and cash equivalents at end of period (includes $39,063 of cash related to subsidiary to be disposed for 2006) $ 1,624,905 692,659 Supplemental disclosures: Interest paid $ 129,193 129,651 Taxes paid $ 44,137 130,511 Summary of non-cash financing activities: In May 2007, the Company acquired assets through a capital lease totaling $60,118. On June 30, 2007 and 2006, the Company had $25,000 of preferred stock dividends declared, but not paid. For the six months ended June 30, 2007 and 2006, the Company recognized $5,865 and $207,847 in non-cash compensation expense associated with stock-based employee compensation under FAS123R, respectively. See accompanying notes to consolidated financial statements. 4 (1)General Tejas Incorporated, a Delaware corporation ("Tejas"), is a financial services holding company whose primary wholly owned operating subsidiaries are Tejas Securities Group, Inc., a Texas corporation ("TSG") and TI Building Partnership, Ltd., a Texas limited partnership (“TI Building”).TSG is engaged in the business of providing brokerage and related financial services to institutional and retail customers nationwide.TI Building owns and manages the real estate in which Tejas and TSG are headquartered.References to the "Company" within the Form 10-Q are to Tejas and its subsidiaries. Tejas was incorporated as a shell corporation in New York on July18, 1990, and made an initial public offering in November 1991.On August27, 1999, Tejas was acquired by TSG in a reverse merger.On August 29, 2001, Tejas acquired all of the outstanding minority interest in TSG. On July1, 2005, Tejas completed its acquisition of C&TA, a privately-held, full-service advisory and consulting firm based in Albany, New York. Pursuant to an Agreement and Plan of Merger by and among Tejas, Tejas Acquisition Corp. (the “Merger Sub”), C&TA, and each of Niskayuna Development LLC, Wayne Barr, Jr., Shawn O’Donnell, Patrick Doyle and John P. Bade (together, Niskayuna and such individuals, the “Shareholders”), the Merger Sub merged with and into C&TA and the surviving entity became a wholly-owned subsidiary of Tejas. On October 1, 2006, Tejas completed its sale of C&TA back to the original Shareholders of C&TA.The consideration paid by the Shareholders to Tejas consisted of 3,157,895 shares of Tejas common stock, which was the Tejas stock portion of the consideration paid by Tejas for C&TA in connection with Tejas’ acquisition of C&TA in July 2005 (the “Original Acquisition”).In addition, as part of the sale, Tejas agreed to cancel the remaining balance of receivables due from C&TA.The sale was consummated on October 1, 2006.Accordingly, we have included this operating segment in discontinued operations in the accompanying consolidated financial statements. On April 6, 2006, Tejas authorized a stock repurchase program for up to $5 million of its outstanding common stock.Shares may be repurchased in open market transactions, private transactions or otherwise at such times and at such prices, as the officers of Tejas believe appropriate and in the best interest of Tejas. Tejas’ and TSG’ business is conducted from their headquarters at 8226 Bee Caves Road, Austin, Texas.TSG maintains a branch office in Clayton, Missouri.TSG is a registered broker-dealer and investment advisor offering: (i)brokerage services to retail and institutional customers; (ii)high quality investment research to institutional and retail customers; (iii)market-making activities in stocks traded on the Nasdaq National Market System and other national exchanges; and (iv)investment banking services. The accompanying unaudited consolidated financial statements of the Company have been prepared in accordance with the instructions for Form 10-Q and, therefore should be read in conjunction with the Company’s 2006 Form 10-K.All adjustments (consisting of only normal recurring adjustments) that are necessary in the opinion of management for a fair presentation of the interim consolidated financial statements have been included.The results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the results for the year ending December 31, 2007. The Company implemented Statement of Financial Accounting Standards No.123R (“SFAS 123R”), “Share-Based Payment”, on January1, 2006.SFAS 123R requires public entities to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions). That cost is recognized over the period during which an employee is required to provide service in exchange for the award – the requisite service period (usually the vesting period).SFAS 123R applies to all awards granted after the required effective date and to awards modified, repurchased, or cancelled after that date. The impact that this statement will have on the Company’s consolidated financial statements is dependent upon the levels of equity-based awards granted in the future.For all periods prior to January 1, 2006, the Company accounted for stock based compensation under Accounting Principles Board Opinion No. 25 (“APB 25”), Accounting for Stock Issued to Employee. 5 In July 2006, the Financial Accounting Standards Board (“FASB”) issued FIN No. 48,
